Citation Nr: 1500966	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse and a sleep disturbance from September 28, 2007 to June 13, 2013.

5.  Entitlement to an initial disability rating greater than 70 percent for PTSD with alcohol abuse and a sleep disturbance on and after June 13, 2013.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from July 1972 to July 1974.  He also briefly attempted to enlist in the Marine Corps Reserve in 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008, March 2012, September 2013, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

The Board remanded the appeal in June 2012 for further development.  The case has since been returned to the Board for appellate review.  In the June 2012 Board decision, the Board also adjudicated various other issues that were previously on appeal.  Thus, these issues are no longer on appeal before the Board.

In the June 2012 remand, the Board bifurcated and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, separating it from the increased rating issues on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  After further development, the RO granted the Veteran a TDIU in a recent November 2014 rating decision, effective June 13, 2013.  A review of the record shows that the Veteran has not disagreed with the effective date assigned for the TDIU award.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2014).  Therefore, the issue of entitlement to an earlier effective date for TDIU is not before the Board.

The Veteran requested a Board hearing before a Veterans Law Judge in a June 2014 VA Form 9.  However, he cancelled that request in July 2014.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

The issues of service connection for left knee and right foot disorders are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  The Veteran has current bilateral ear hearing loss disability for VA purposes.

2.  The Veteran's bilateral hearing loss is not due to hazardous noise exposure during his service.  

3.  From September 28, 2007, the Veteran's service-connected PTSD with alcohol abuse and a sleep disturbance is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total social impairment.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated during active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2014);VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  From September 28, 2007 to the present, the criteria are met for a higher initial 70 percent rating, but no greater, for the Veteran's service-connected PTSD with alcohol abuse and a sleep disturbance.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for both sets of issues in this case was satisfied by letters sent to the Veteran dated in October 2007, May 2008, and February 2009.  Moreover, the bilateral hearing loss and PTSD issues were last adjudicated by the RO in November 2014 Supplemental Statements of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, the increased rating issue for PTSD on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in a March 2012 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the issues on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been a specific allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records dated from 1996 to 2014, Social Security Administration (SSA) disability records, VA examinations for both his bilateral hearing loss and PTSD, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his attorney, and additional private medical evidence.  He has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

The Veteran was afforded VA examinations in November 2010 and June 2013 that addressed the etiology of his current bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  As such, there is no basis for any further VA examination or opinion as to the bilateral hearing loss issue on appeal.  The June 2013 VA audiology examination and opinion, in particular, is adequate and well-reasoned.    

Examinations regarding PTSD were provided in December 2010 and June 2013.  The Board finds that both are adequate as they include a thorough mental health examination, and addressed the Veteran's symptoms as they relate to the relevant Diagnostic Code.  The last VA examination rating the severity of the Veteran's service-connected PTSD was in June 2013.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither VA records, private medical records, nor the Veteran's lay statements reveal additional worsening since the most recent examination.  Therefore, a new VA examination to rate the severity of his PTSD disability is not warranted.  

With regard to the previous June 2012 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records dated into 2014 and afforded the Veteran a VA examination to determine the etiology of his bilateral hearing loss on a direct basis.  As such, the AOJ has substantially complied with the Board's instructions. 

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss and PTSD issues on appeal.  

II.  Service Connection for Bilateral Hearing Loss

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a radioman in the United States Marine Corps from 1972 to 1974.  His service records confirm that he served in this capacity.  He has also asserted that he suffered acoustic trauma from exposure to gunfire on the rifle range and diesel engines.  He first reported that he first noticed diminished hearing many years after service discharge.  The record does not show any reported symptoms of hearing loss during his active duty.  See Veteran's February 2008 claim; October 2007 VA primary care note; December 1976 Marine Corps Reserve report of medical history at enlistment.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1335-39 (Fed. Cir. 2013).  Service connection for certain enumerated diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores is not precluded, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich, 104 F. 3d at 1332.  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of current bilateral ear hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Specifically, a June 2013 VA audiology examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
40
45
LEFT
10
15
10
65
80

These results are indicative of bilateral ear hearing loss disability.  Thus, the Veteran has current bilateral ear hearing loss disability.  See 38 C.F.R. § 3.385.

The Veteran's STRs do not reveal that the Veteran had bilateral hearing loss for VA purposes during service.  In fact, the Veteran's STRs dated from 1972 to 1974 are negative for any complaint, treatment, or diagnosis of hearing loss disability in either ear.  No in-service audiogram demonstrated bilateral hearing loss disability.  Specifically, a May 1972 in-service audiogram at enlistment revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
5
5
15
25

In addition, at separation a July 1974 in-service audiogram revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
10
25

Both the enlistment and separation examinations results fail to demonstrate that the Veteran had bilateral hearing loss as defined by VA during active duty.  They also fail to reveal any significant auditory shifts in the frequencies of 500 to 4000 Hertz.  

In any event, as noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability doe VA purposes during active service is not fatal to the Veteran's claim. 

The Veteran's SPRs confirm that the Veteran served as a radioman and was awarded a Rifle Expert Badge during active service.  The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS specialty involved a "moderate" probability of noise exposure.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

The remaining question is whether his current bilateral ear hearing loss developed as the result of noise exposure during his active service.  

Post-service, there is no evidence of sensorineural hearing loss within one year of separation from service in 1974 or 1975.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, the Veteran does not assert, and the evidence does not indicate, continuous, ongoing hearing loss symptoms subsequent to his separation from service in July 1974.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1335-1337.  Notably, at a post-service December 1976 Marine Corps Reserve report of medical history at enlistment, the Veteran denied any history of hearing loss at that time.  This is significantly probative evidence against any continuity of symptoms at that time, which was a few years of service discharge.  In addition, although the Veteran filed an earlier claim for service connection for a left knee disorder in 1996, he did not file a claim for service connection for hearing loss at that earlier time.  Moreover, at a July 2001 VA general medical examination, he did not report any hearing loss problems.  Of great significance is the fact that the first post-service report of symptoms of hearing loss problems is from an October 2007 VA treatment record, in which the Veteran reported noticing hearing loss the past one to two months, which was thirty years after discharge from service.  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  In this case, there is no lay allegation of continuous hearing loss symptoms since separation from service in 1974, and the other evidence weighs against such a finding.

With regard to a nexus, the evidence of record weighs against a finding that the Veteran's current bilateral hearing loss disability is related to confirmed noise exposure during his active service.  Significantly, in November 2010, a VA audiology examiner provided audiological testing for the Veteran, discussed the Veteran's history of noise exposure, reviewed the Veteran's service treatment records, and opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma.  The audiologist conceded that the Veteran was exposed to high-risk noise in the military related to weapons fire under training conditions.  However, the VA audiologist concluded that the Veteran's July 1974 separation examination results were within test-retest reliability and, therefore, there was no aggravation of the Veteran's hearing while in service in terms of a threshold shift.  The VA audiologist continued that the Veteran's current audiogram did reflect a history of post-service noise exposure as both ears had been "aggravated" post-service, the left more than the right, compared to his discharge data.  The November 2010 VA audiologist concluded that any "aggravation" of his hearing loss was due to post-service noise exposure, to include recreational hunting, because the separation examination was within "test-retest reliability" of the induction examination.  This VA audiology examination provides some evidence against the claim, although not significantly probative as it addresses the issue in terms of aggravation.

Most importantly, in June 2013 another VA audiology examiner reviewed and discussed the evidence of record in extensive detail, including the Veteran's lay assertions, and provided a more thorough and clearer medical opinion as to the etiology of the Veteran's hearing loss.  The Veteran also underwent an accompanying June 2013 VA ENT examination for his ears.  The June 2013 VA audiology examiner opined that the Veteran's current hearing loss was not at least as likely as not (50 probability or greater) caused by or a result of an event in military service.  The examiner provided a detailed rationale for his opinion.  The examiner noted the Veteran's reported exposure to weaponry during basic training and radio noise.  The examiner discussed that an enlistment physical dated in May 1972 showed normal hearing by calibrated audiometry through 4000 Hertz bilaterally.  The separation physical dated in July 1974 also indicated normal hearing sensitivity through 4000 Hertz bilaterally.  The threshold examination upon separation did not meet the VA criteria for service connection, even after the Veteran was exposed to acoustic trauma.  The examiner stated he was not denying the Veteran's exposure to noise during service, but rather stating that the exposure did not result in hearing loss that meets criteria for service connection.  

The examiner noted that a standard threshold shift did NOT occur for either ear when comparing entrance and separation evaluations.  A significant shift in hearing can be defined in terms of compliance with federal hearing conservation standards or in terms of best practices that encourage a pro-active approach to preventing noise-related hearing loss.  The examiner cited guidelines from OSHA STS and American Academy of Otolaryngology-Head and Neck Surgery (AAO-HNS) that in either ear, a change of 10 dB or more in the AVERAGE of hearing thresholds at 500, 1000, and 2000 Hz or a change at 15 dB or more at 3000, 4000, or 6000 Hz is required at the pertinent frequencies to determine if a standard threshold shift occurred.  The examiner stated that Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure. Hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop long after cessation of noise exposure.  The available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely.  The examiner further highlighted that the Veteran reported occupational noise exposure (truck driver, heating and air conditioning, farming) and recreational noise exposure (hunting).  Incidentally, a post-service January 2009 VA audiology consult also discussed the Veteran's post-service occupational and recreational noise exposure when discussing the Veteran's current hearing loss.  

Overall, the June 2013 VA audiology examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

The Board also acknowledges that the evidence of record raises the issue of whether the Veteran had preexisting hearing loss prior to service at 6000 Hertz (though outside the ambit of hearing loss disability for VA purposes).  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether a preexisting disorder was aggravated by service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board now turns to the issue of whether there is clear and unmistakable evidence that hearing loss prior to service at 6000 Hertz preexisted his induction into his Marine Corps service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  In determining whether a condition preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

The evidence of record demonstrates that there is clear and unmistakable evidence that left ear hearing loss at the 6000 Hertz frequency existed prior to service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Specifically, the May 1972 enlistment audiogram showed that the auditory threshold in the 6000 Hertz frequency was 35 decibels in the left ear.  The November 2010 VA audiologist interpreting this audiogram as showing that early signs of noise-induced hearing loss in the left ear were present in the 6000 Hertz frequency at the time of the Veteran's enlistment examination in May 1972.  The June 2013 VA audiology examiner also opined that the Veteran had preexisting hearing loss at the 6000 Hertz frequency prior to service.  All of this clearly and unmistakably demonstrates preexisting hearing loss at the 6000 Hertz frequency prior to service.  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's left ear hearing loss at 6000 Hertz having been shown by clear and unmistakable evidence to pre-exist service, consideration must be given to whether clear and unmistakable evidence exists to show that the disability at 6000 Hertz was not aggravated during service, to fully rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this regard, the July 1974 separation examination revealed that the auditory threshold in the 6000 Hertz frequency increased to 45 decibels in the left ear, an increase of 10 decibels from the enlistment examination.  However, upon review of the medical and lay evidence of record, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss at 6000 Hertz was not aggravated by service.  Id.  Specifically, the November 2010 VA audiologist interpreting the in-service separation audiogram concluded that the Veteran's July 1974 separation examination results were within test-retest reliability and, therefore, there was no aggravation of the Veteran's hearing while in service. The audiologist continued that the Veteran's current November 2010 audiogram did reflect a history of post-service noise exposure as both ears had been aggravated, the left more than the right, compared to his discharge data.  Moreover, the June 2013 VA audiology examiner opined that threshold at 6000 Hertz in the left ear was not aggravated beyond normal progression during military service.  Rather, the left ear at 6000 Hertz threshold was within test re-test reliability.  The examiner previously listed guidelines from AAO-HNS that in either ear a change at 15 dB or more at 6000 Hz  is required to determine if a standard threshold shift occurred.  The change in the present case was only 10dB at 6000 Hertz during service.  These VA examinations and opinions, in particular the June 2013 VA audiology examination, were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  There is no contrary medical opinion of record.  

Moreover, the Board again emphasizes there were no complaints in the record from the Veteran of hearing loss symptoms until 2007.  In a post-service December 1976 Marine Corps Reserve report of medical history at enlistment, the Veteran denied any history of hearing loss at that time.  At a July 2001 VA general medical examination, he did not report any hearing loss problems.  The first post-service evidence of symptoms of hearing loss problems is from an October 2007 VA treatment record, in which the Veteran reported noticing hearing loss the past one to two months, which was thirty years after discharge from service.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson, 230 F.3d at 1333.  Overall, in analyzing the totality of the evidence above, there is clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss at 6000 Hertz was not aggravated beyond normal progression by his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Horn and Wagner, supra; VAOPGCPREC 3-2003.  The credible and probative evidence of record reveals that the no aggravation finding is undebatable.  VA has met its burden of proof in the instant case.  

With regard to lay evidence of a nexus of current bilateral hearing loss to the Veteran's active service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of hearing loss during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, as noted above, the Veteran never discussed symptoms of hearing loss until many decades after separation from service; furthermore, he has not alleged continuous symptoms.  Moreover, without evidence showing that he has medical training or expertise, the Veteran cannot competently opine that his current bilateral sensorineural hearing loss is the result of noise exposure from his military service, as this is not capable of lay observation, such as ringing in the ears, varicose veins, or a broken leg.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  As to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the June 2013 VA examiner, who determined that the Veteran's current bilateral hearing loss did not originate during service.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

As provided by the General Rating Formula, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The symptoms associated with the service-connected mental health disability must be identified, determined whether they are of the kind enumerated in the regulation, and if so, assessed regarding whether they result in the level of occupational and social impairment specified by a particular rating.  Vazquez-Claudio, 713 F.3d at 118.

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2013).  The Veteran has appealed the March 2012 rating decision that granted service connection for PTSD.  This has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

From September 28, 2007 to June 13, 2013, the Veteran's PTSD is rated as 50 percent disabling.  On and after June 13, 2013, the Veteran's PTSD disability is rated as 70 percent disabling.  

The Veteran seeks a higher rating for his PTSD for both time periods.  He says his PTSD was just as disabling from September 28, 2007 to June 13, 2013, as it was on June 13, 2013 when he was awarded a total 70 percent rating based on the findings of an June 2013 VA psychological examiner.  He asserts total occupational and total social impairment due to numerous psychiatric symptoms.  He reports constant depression and anxiety, social isolation from friends and family, homelessness, and frequent suicide ideation.  See submissions dated in March 2010, May 2011, June 2012, November 2013, and May 2014.    

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period, effective from September 28, 2007.  38 C.F.R. § 4.7.  From September 28, 2007 to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's and his attorney's personal statements; VA mental health treatment records 2007 to 2014; VA psychological examinations dated December 2010 and June 2013; and SSA disability records.

This medical and lay evidence of record documents such signs and symptoms including social isolation from friends and family members, constant depression and anxiety, occasional suicidal ideation, short-term memory impairment, flashbacks, hypervigilance, tearfulness, loss of interest in activities, lethargy, nightmares on a nightly basis, insomnia, occasional alcohol abuse, and constant avoidance of eye contact.  He has a history of seven DWI convictions due to his PTSD with alcohol abuse, as well as prison time.  He is divorced twice.  He has no relationship with his entire family, including his 34 year old son.  He lives alone in a trailer, and has participated in a VA homeless Veteran program.  He prefers to be away from people.  When dealing with people, he tends to have outbursts of anger with irritability.  He only leaves his trailer to purchase food and other necessities.  He has no friends and no social life and few hobbies.  The Veteran takes several psychiatric medications for his PTSD disorder.  At times he also receives individual psychotherapy.  He has not been able to work since 2007 as a laborer, in part to his service-connected PTSD symptoms.  See e.g., SSA disability records; VA treatment records.  He has difficulties with concentration, communication, memory, and judgment.  He cannot get along with co-workers and supervisors.  He has an inability to establish and maintain effective relationships.  See June 2013 VA psychological examination.  Overall, consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 70 percent rating, throughout the entire appeal period.  See 38 C.F.R. § 4.130.  

Another important factor is that many, but not all of the GAF scores in these records are indicative of "serious" impairment.  See e.g., July 2007 St. John's Medical Center inpatient report (GAF score of 30 upon admission, GAF score of 50 at discharge); July 2007 VA mental health treatment record (GAF score of 45); October 2007 VA mental health treatment record (GAF score of 45); November 2007 VA mental health treatment record (GAF score of 45); March 2008 VA mental health treatment record (GAF score of 50); September 2009 VA mental health consult (GAF score of 50); and December 2010 VA psychological examination (GAF score of 50).  Interestingly, at the June 2013 VA psychological examination which the RO considered to be the basis for the 70 percent rating, the Veteran was assigned a GAF score of 53.  So even with this slightly higher GAF score, he was awarded a 70 percent rating for his PTSD.  The June 2013 VA examiner also noted that the Veteran had not improved since the time of the December 2010 VA examination.   Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are somewhat supportive of a 70 percent rating, when viewed in the context of his other psychiatric symptomatology.  

Notably, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time period from September 28, 2007 to June 13, 2013 to the time period on and after June 13, 2013, for which the RO has already awarded a 70 percent rating for PTSD.  VA treatment records and VA examinations essentially document that the Veteran's signs and symptoms have worsened generally since September 2007, providing evidence in support of a 70 percent rating for the entire time period on appeal.  Any minor fluctuations in the severity of his disability are episodic or temporary in nature.  The Board is thus constrained to award a 70 percent evaluation from September 2007.

In addition, the Board notes that these records provide a basis for assigning a higher 70 percent initial rating for PTSD, effective September 28, 2007, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).  At times during the appeal, the Veteran has denied suicide ideation and other relevant symptoms, and has shown some improvement in his condition.  See e.g., February 2014, April 2013, September 2012, July 2011, March 2011, September 2009, January 2009, and July 2008 VA mental health treatment notes on Virtual VA and VBMS.   

However, throughout the entire appeal period, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  At times, the Veteran has exhibited improvement in his psychiatric symptoms.  See September 2012 and April 2013 VA mental health notes - revealing GAF scores of 70 on those occasions.  

The medical and lay evidence of record does not show total social impairment, gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  The Veteran does have at least one instance noted of neglect of personal hygiene.  See e.g., June 2013 VA examination report.  However, the majority of the time his personal hygiene was fine.  Most importantly, however, the most probative evidence of record does not demonstrate total social impairment due to these symptoms.  See again Vazquez-Claudio, 713 F.3d at 118.  Specifically, VA mental health treatment records 2007 to 2014 and VA psychological examinations dated December 2010 and June 2013 do not reveal total social impairment.  The Veteran is still able to communicate with VA counselors and the owner of the land his trailer is located on.  VA mental health treatment notes dated in September 2012 and April 2013 state that he is "doing better" now.  A March 2011 VA treatment note indicates he exhibits a "pretty good" mood.  He has no delusions, hallucinations, or paranoia on most occasions.  A March 2009 VA treatment note relates that his mood is "stable."  His medications were working "well."  A July 2007 VA treatment note reflected that he was on good terms with some people.  Another 2007 VA record noted the Veteran had friends, family, and some social support.  In 2008, the Veteran reported that a close friend had recently died and that he was on good terms with the employees of his ex-boss.  He lived in a trailer on the land of his ex-boss for free in exchange for watching the property at night.  Although 2009 VA records indicate he could not be around people, to include his family, and the Veteran has submitted multiple lay statements he cannot be around people and has no friends, the Board notes that the 70 percent evaluation encompasses an inability to establish and maintain effective relationships.  The other aspects of social functioning, as noted above, are present in this case.  

With regard to work, the Board acknowledges that the Veteran was awarded a TDIU based on his service-connected PTSD as of June 2013.  The Veteran last worked as a laborer in 2007.  He is receiving SSA disability benefits since 2007 primarily due to his nonservice-connected knee and other nonservice-connected problems.  Moreover, total social impairment is still not shown by the record, as detailed above.  His social impairment is significant, but not total.  Overall, despite the Veteran and his attorney's assertions otherwise, the Veteran is simply not totally disabled in a social sense due to his PTSD.  He can still function and communicate around other people, albeit with significant limitations.  He is able to live alone and take care of himself, in quite an independent fashion.  

Moreover, his GAF scores listed above are indicative of moderate to serious impairment, but not full and complete impairment.  His GAF scores in the 40s and 70s provide clear evidence against a total 100 percent rating for PTSD.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Overall, throughout the entire appeal period, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the service-connected PTSD with alcohol abuse and a sleep disturbance throughout the entire appeal period.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's rating, as his psychiatric symptoms have been fairly consistent at the 70 percent level from September 28, 2007 to the present.    Fenderson, 12 Vet. App. at 126.   

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence including additional symptoms must be considered in justifying a particular rating.  The Board has considered additional psychiatric symptoms the Veteran exhibits such as social isolation, suspiciousness, hypervigilance, flashbacks, constant depression and anxiety, and avoidance tendencies.  That is, all credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned 70 percent schedular evaluation.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

Thus, since the Veteran's disability picture for the PTSD disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected PTSD disability, the Veteran is in receipt of service connection for gastroesophageal reflux disease (GERD) with irritable bowel syndrome.  However, at present, this issue is not on appeal before the Board as part of any increased rating claim.  



ORDER

Service connection for bilateral hearing loss is denied. 

Effective September 28, 2007, an increased initial 70 percent rating for PTSD with alcohol abuse and a sleep disturbance is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for left knee and right foot disorders.  

First, for the left knee issue, remand is required to ensure compliance with the Board's previous June 2012 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  Only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries, 22 Vet. Appat 105.  In this regard, in the previous June 2012 Board decision, the Board reopened the claim of service connection for a left knee disorder on the basis of new and material evidence.  The Board then remanded the underlying service connection claim for a left knee disorder for further development.  After completion of this development, the Board requested that the AOJ to issue a SSOC on the issue of service connection for a left knee disorder, if the claim remained denied.  See 38 C.F.R. § 19.31(c).  The AOJ failed to do so for this issue.  On remand, the AOJ should issue an SSOC for this issue. 

Second, the right foot disorder claim is inextricably intertwined with the service connection for a left knee disorder claim that is also in appellate status.  The Veteran is seeking service connection for a right foot disorder on the basis that it is secondary to his left knee disorder.  See November 2013 NOD.  The Board may not properly review the Veteran's claim for secondary service connection for a right foot disorder until the requested development for the issue of service connection for a left knee disorder has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, issue of service connection for a right foot disorder, to include on a secondary basis, must also be remanded.  

Accordingly, the case is REMANDED for the following action:

Consider all of the evidence of record and readjudicate the issues on appeal of service connection for a left knee disorder and service connection for a right foot disorder.  If the benefit sought is not granted for either issue, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


